

Exhibit 10.2


TECHNOLOGY AGREEMENT
 
This techonology Agreement (this “Agreement”) is entered into effective June 28,
2006 (“Effective Date”), by and between Bally Gaming Inc., a Nevada corporation
(“Bally”) and Spectre Gaming, Inc., a Minnesota corporation (“Spectre”). Bally
and Spectre may be referred to individually as a “Party” and collectively as the
“Parties.”
 
WHEREAS, Spectre desires to obtain, and Bally desires to grant to Spectre, a
license to use the Licensed Technology and the right to develop certain games
using Licensed Technology (as defined below), to manufacture and create
jurisdictionally compliant redemption games and redemption gaming systems in a
territory.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties, intending to be legally bound, covenant and
agree as follows:
 

1.
DEFINITIONS

 

 
a)
“Alpha Board” means a computer firmware circuit board developed by Bally
incorporating Bally’s Alpha Game Platform.®

     

 
b)
 “Bally Cabinet” means a new or used gaming device, player station, cabinet or
similar equipment on which a Redemption Games may be operated or played, which
cabinet is manufactured by Bally.

     

 
c)
“Confidential Information” means all data and information of a confidential
nature, including know-how and trade secrets, relating to the business, the
affairs, any development projects or other equipment, programs, software,
products or services of either party, whether developed by or for Bally or
Spectre or any of their respective Licensor’s, contractors or
successors-in-interest. Confidential Information may be communicated to the
other party orally, in writing or in any other recorded or tangible form. Data
and information shall be considered to be Confidential Information: (i) if
marked as such; (ii) if a party has been advised of their confidential nature,
orally or in writing; or (iii) if, due to their character or nature, they should
be treated as secret and confidential.

     

 
d)
“Intellectual Property Rights” means and include all United States and other
patents, copyrights, designs, mask work rights, Trademarks, trade secrets and
other proprietary rights, any applications therefor, any registrations thereof,
and any applications for registration thereof.

     

 
e)
“Licensed Technology” means Bally’s Alpha Board and the limited rights to
license and use Bally’s technology protected under the U.S. patents listed in
Exhibit A to this Agreement. Licensed Technology specifically excludes any
rights to possess and use Bally software and associated source and object code
directly or indirectly used in Redemption Games.

     

     

 
 
 
 

--------------------------------------------------------------------------------

 
 

 
f)
“Redemption Games” means games in which the user wagers money and, if the
outcome is such that the game dispenses or displays a coupon or other
representation of value that is redeemable for cash or merchandise, where (i)
the retail value of the merchandise redeemable using any such coupon or other
representation of value is materially greater than the value of cash redeemable
using such coupon, (ii) the maximum wholesale value of merchandise available
from a single play of the game or device is no more than the maximum value
allowed by applicable law in the respective jurisdiction, and (iii) the game is
not a Class III game, Class II game, bingo-based, electronic pull-tab or
charitable game, or a game that is operated in a private home or on a personal
wireless digital device. (as those terms are defined in the Indian Gaming
Regulatory Act, at 25 U.S.C. § 2703), or not otherwise a gaming device found in
casino environments.

     

 
g)
“Redemption Product License” or “RPL” means an individual license granted by
Bally to Spectre in order to allow Spectre to use the Licensed Technology with a
gaming device, player station, cabinet or similar equipment produced by Bally
and purchased or leased by Spectre, on which Redemption Games developed by
Spectre will used. This is a license to use Bally products only and does not
include any Bally products, including but not limited to Alpha Boards.

     

 
h)
“Territory” means the United States of America.

     

2.
CONDITIONS PRECEDENT



This Agreement is subject to the following conditions being met before the
Agreement can take effect:
 

 
a)
The Parties shall contemporaneously execute a Termination and Settlement
Agreement, dated June 28, 2006, setting forth particular terms and conditions
under which the Parties will terminate the Redemption Technology and Supply
Agreement dated May 24, 2005, as amended, and waive all claims against each
other arising out of that agreement. Should this condition not be met then the
Agreement is void.




 
b)
This Agreement shall become effective upon Spectre’s performance under Section
4(d)(i) and 4(d)(iii) of this Agreement by no later than June 30, 2006. In the
event Spectre does not so perform, as contemplated under Section 4(d)(i) or
4(d)(iii), this Agreement shall not become effective, however the Purchase Order
dated June 28, 2006, for Spectre’s obligation to purchase 175 Bally Cabinets at
the price of $8,250 per Bally Cabinet shall remain in force and effect.

 

3.
GRANT OF LICENSE TO USE THE LICENSED TECHNOLOGY

   

 
a)
Bally hereby grants to Spectre a perpetual non-exclusive license to use the
Licensed Technology specifically only under each individual Redemption Product
License purchased by Spectre, strictly for the production and distribution of
jurisdictionally compliant Redemption Games and no other purpose, including all
rights to sublicense. Spectre’s license to use the Licensed Technology shall be
strictly limited to use with Redemption Games for the conduct of redemption or
amusement with prize gaming activities in legal jurisdictions within the
Territory and for no other purposes whatsoever.

 
 
 
2

--------------------------------------------------------------------------------

 
 

     

 
b)
No right is granted hereunder, and Spectre agrees not, to (i) use any Licensed
Technology in connection with the development of any games other than Redemption
Games, or (ii) market or distribute or permit any of its sublicensees or
subdistributors to market or distribute any Licensed Technology that does not
include a Redemption Game or for use in any location, business or establishment.
Spectre shall evidence its purchases of each Redemption Product License through
permanently affixing an “RPL” license decal on each Bally Cabinet used by
Spectre in creating Redemption Games.

 

  c)
Spectre or Spectre's customers shall, at its or their sole expense, be
responsible for obtaining any regulatory approval to operate Redemption Games
incorporating the Licensed Technology within the Territory.

 

 
d)
In the event that the Redemption Games developed and carried on by Spectre fall
under the definition of licensed cashless gaming systems or licensed cashless
games, as those terms are defined in Exhibit B, Spectre agrees to abide by the
license requirements set forth in Exhibit B. Bally reserves all rights not
expressly granted hereunder.

 
4. CONSIDERATION
 

a)
Bally Cabinet Purchase Order. Spectre shall send a signed, written purchase
order to Bally on or before full execution of this Agreement for 175 Bally
Cabinets, which shall include Bally’s Alpha Board. Spectre shall pay Bally
$8,250 per Bally Cabinet.

 

b)
First Redemption Product License Purchase Order. In addition to Spectre’s
purchase order for Bally Cabinets (and corresponding Redemption Product
Licenses) described in Section 4(a) above, Spectre shall send a signed, written
purchase order to Bally on or before full execution of this Agreement for 500
Redemption Product Licenses at the price of $3,000 per Redemption Product
License, and Bally will accept such purchase order. Any Redemption Product
License ordered by Spectre that will be used with a ticket printer incorporated
into a Bally Cabinet shall be provided for an additional fee in the amount of
$400 per ticket printer, if such ticket printer(s) are required.

     

c)
Second Redemption Product License Purchase Order. In addition to Spectre’s
purchase order for Bally Cabinets (and corresponding Redemption Product
Licenses) described in Sections 4(a) above, and in addition to the purchase
order described in Section 4(b) above, Spectre shall send a signed, written
purchase order to Bally on or before July 10, 2006 for 375 additional Redemption
Product Licenses at the total price of $600,000, and Bally will accept such
purchase order. Any Redemption Product License ordered by Spectre that will be
used with a ticket printer incorporated into a Bally Cabinet shall be provided
for an additional fee in the amount of $400 per ticket printer, if such ticket
printer(s) are required.

 
 
 
3

--------------------------------------------------------------------------------

 
 

     

d)
Payment Terms. Spectre must pay Bally in full for all amounts owed (i) as set
forth in Sections 4(a) and 4(b) above no later than June 30, 2006, (ii) as set
forth in Section 4(c) above no later than July 13, 2006, or (iii) as an
alternative to the foregoing clauses (i) and/or (ii), Spectre must provide Bally
with an adequate written guaranty of such payments by a third-party financing
source that is acceptable to Bally, in Bally’s reasonable discretion. For any
other Redemption Product Licenses or any other products ordered by Spectre,
except as otherwise provided herein, payment of Bally’s invoice for such
products shall be due within thirty (30) days after Spectre’s receipt and
acceptance. Late fees shall accrue with respect to any amounts not paid when due
hereunder at the rate of one and a half percent (1.5%) per month or, if lower,
the highest rate permitted under applicable law. Spectre shall pay or, at
Bally’s option, to reimburse Bally for, any sales, use, or other tax, duty or
assessment that may become due or owing in connection with the transactions
contemplated under this Agreement, other than taxes based on Bally’s net income.

 
5.
ORDERS

 

 
a)
Written Orders. Any future orders for Alpha Boards, Bally Cabinets or Redemption
Product Licenses shall be placed by Spectre's central purchasing point and shall
be in writing. All orders shall be for shipment immediately or as soon as
product is available. Spectre may not cancel or change any order after Bally’s
acceptance.

 

 
b)
Bally Cancellation. Bally reserves the right to cancel any orders placed by
Spectre and accepted by Bally as set forth above, or to refuse or delay shipment
thereof or require payment on delivery, and Bally further reserves the right to
refuse to accept orders notwithstanding its obligations under this Section 5, if
Spectre unreasonably (i) fails to make any payment as provided herein or under
the terms of payment set forth in any invoice or otherwise agreed to by Bally
and Spectre, (ii) fails to meet reasonable credit or financial requirements
established by Bally, including any limitations on allowable credit, or (iii)
otherwise fails to comply with the terms and conditions of this Agreement.

 

6.
SHIPPING 

 

 
a) 
Shipment. All Bally Cabinets will be shipped by Bally F.O.B. Las Vegas, Nevada
or any other U.S. point of origin as designated by Bally. Bally will select the
mode of shipment and the carrier unless otherwise instructed in writing by
Spectre. Spectre will pay all shipping costs or, if Bally advances such costs,
will reimburse Bally therefor. Spectre will bear all costs of shipping and the
risk of loss or damage in transit upon shipment by Bally.

 

7.
DUTIES OF SPECTRE

 

 
a)
Except as expressly set forth herein to the contrary, Spectre will not:

 
 
4

--------------------------------------------------------------------------------

 
 

 
i)
Reverse engineer, disassemble, decompile, copy, modify, or otherwise change any
Alpha Board or Licensed Technology, in whole or in part, nor assist in any way,
directly or indirectly, in any effort to do so, and under no circumstances have
any right to receive source code for any software included in any Bally Cabinet,
provided, however, that Spectre may modify Alpha Boards as appropriate, or
upgrade them, to address reliability or performance-related issues.

 

 
ii)
Disclose the terms of this Agreement to any third party, except as required by
applicable law (including applicable securities laws) or with, and only to the
extent permitted by, the express prior written approval of Bally. Whenever
possible, prior to making any disclosure required by any governmental agency in
connection with this Agreement, Spectre shall advise Bally of the proposed
disclosure, and may allow Bally to contribute suggestions concerning the text of
the draft, as it applies to representations concerning Bally. Nothing in this
Agreement shall prohibit disclosure to Spectre’s legal, financial or business
advisors who agree to maintain the confidentiality of the terms of this
Agreement. Bally understands that Spectre is a public reporting company and
files periodic disclosure reports with the United States Securities and Exchange
Commission, and that this Agreement will need to be filed with such commission
by Spectre in one or more of its periodic reports.

 

8.
WARRANTY

 

a)
Scope. In the event Bally provides Bally Cabinets or Alpha Boards to Spectre,
Bally warrants that each Bally Cabinet and Alpha Board supplied hereunder shall
be free of defects in materials and workmanship for a period of ninety (90) days
from shipment thereof. This warranty for Bally Cabinets or Alpha Boards shall
not be extended in any manner to any third party fabrications or construction of
any Redemption Games. Minor deviations from any specifications or standards that
do not materially affect the performance of the Bally Cabinets, or Alpha Boards
shall not be considered to be defects in materials or workmanship. All component
parts provided Bally, regardless of manufacturer, are included in this warranty.
This warranty shall be void with respect to any Bally Cabinet that is not
operated and maintained in accordance with the Bally product literature and
manuals.

 
b)
Exclusive Remedy. If Spectre reports any breach of the foregoing warranty to
Bally during the warranty period for such Bally Cabinet or Alpha Board, Spectre
shall ship such Bally Cabinet or Alpha Board to Bally at Spectre’s expense.
Spectre shall bear the risk of loss or damage in transit to Bally. Bally shall
inspect and test such Bally Cabinet or Alpha Board and, if it is able to confirm
the defect reported by Spectre, Bally shall make commercially reasonable efforts
to repair or replace the defective Bally Cabinet or Alpha Board. If Bally
confirmed the defect, it shall ship the Bally Cabinet or Alpha Board back to
Spectre or its customer at Bally’s sole expense, Bally shall reimburse Spectre
for the original return shipping costs, and Bally shall bear any risk of loss or
damage in transit to Spectre or its customer. If Bally does not confirm the
defect, it shall ship the Bally Cabinet or Alpha Board back to Spectre or its
customer at Spectre’s sole expense, and Spectre shall bear any risk of loss or
damage in transit to Spectre or its customer.

 
 
 
5

--------------------------------------------------------------------------------

 
 
c)
Warranty of Licensed Technology. Bally hereby represents and warrants to Spectre
that Bally (1) is the lawful owner of the Licensed Technology and its underlying
intellectual-property rights, (2) will enforce and maintain such rights to the
Licensed Technology in full force and effect at all times during the Term
hereof, and (3) it has the right to grant Spectre the license rights as provided
herein. Bally further represents and warrants to Spectre that (i) there is no
claim, litigation or proceeding pending or threatened against Bally with respect
to the Licensed Technology or any component thereof, alleging infringement of
any third party’s intellectual property rights, (ii) neither the performance of
Bally’s obligations hereunder (or any other term or provision hereof) will in
any way infringe or otherwise violate any third party’s intellectual property
rights or a non-disclosure obligation by which Bally is bound.

 

d)
Disclaimer. Except to the extent expressly provided in this Section 8, Bally
makes no warranties hereunder of any type or nature. Without limiting the
generality of the foregoing, Bally disclaims all implied warranties, including
without limitation any warranty of merchantability, fitness for a particular
purpose, title or non-infringement, as well as any warranty that might otherwise
arise from the course of dealing between the parties or usage of trade.

 

9.
TERM OF AGREEMENT AND TERMINATION

 

 
a.
Agreement Term. The Term of this Agreement (the “Term”) shall commence on the
Effective Date and shall continue for two (2) years.

 

 
b.
Termination for Cause. This Agreement may be terminated at any time by either
party upon written notice to the other party in the event of such other party's
failure to perform any provision of this Agreement, provided such failure to
perform has continued for not less than thirty (30) days after written notice of
such failure. Additionally, Bally may terminate this Agreement, effective upon
written notice of termination, upon Spectre’s inability to pay after a thirty
day notice and cure period, for any products which have been delivered or to pay
any other fees in a timely manner when due. In the event of the appointment of a
trustee or receiver or the equivalent for either party, or upon the institution
of voluntary proceedings relating to either party’s dissolution, liquidation,
winding up, bankruptcy, insolvency or relief from creditors, if such proceedings
are not terminated or discharged within ninety (90) calendar days of their
inception, the other party may terminate this Agreement, upon written notice of
termination.

 

 
c.
Effect of Termination. Upon termination of this Agreement for any reason the
following events shall occur.

 

 
1.
Spectre shall cease all marketing or promotion of any Bally Cabinets not placed
with Spectre customers at the time of such termination..

 
 
6

--------------------------------------------------------------------------------

 
 

 
2.
Spectre shall have no further right to purchase new Bally Cabinets, any Alpha
Boards or the Licensed Technology, unless mutually agreed-upon by the parties.

 

 
3.
Spectre shall retain the right to maintain and use the licenses granted in this
Agreement for the Licensed Technology incorporated with Redemption Product
Licenses already paid for by Spectre and then in Spectre’s inventory or
previously distributed into use with Redemption Games.

 

 
d.
No Liability. In no event will either party be liable to the other for any
additional compensation or other payment on account of termination of this
Agreement for any reason provided that the Agreement terminates in accordance
with the terms hereof. Termination of this Agreement, however, shall not relieve
the parties of any obligations accrued prior to termination. Each party
acknowledges and agrees that it will not be entitled to any compensation,
damages, or payments in respect of goodwill that has been established or for any
damages on account of prospective profits or anticipated sales, and that each
party shall not be entitled to reimbursement in any amount for any training,
advertising, market development, technology development, investments, leases, or
other costs that shall have been incurred by either party before the termination
of this Agreement. Each party hereby waives its rights, if any, under applicable
laws for any such compensation, damages or payments.

 

 
e.
Survival. Sections 7, 8, 9(c) and 9(d), and 10 through 13 inclusive, shall
survive any termination or expiration of this Agreement and shall remain fully
enforceable thereafter in perpetuity, except that Bally's indemnity obligations
shall only apply with respect to claims relating solely to the use of the
Licensed Technology and the distribution of Bally Cabinets under this Agreement.

 
10.
INTELLECTUAL PROPERTY

 

(a)
As between Spectre or any affiliate thereof and Bally, Bally shall own all
Intellectual Property Rights (including, without limitation, Trademarks, as
defined below) in or relating to any Licensed Technology or Bally information
supplied by Bally hereunder and any aspect the Licensed Technology incorporated
in any derivative works based to any extent on any of the foregoing, and any
work product created by Bally in providing services hereunder. Spectre for
itself and its affiliates, employees and agents hereby waives any ownership or
other proprietary interest or intellectual property right in any of the
foregoing, which Spectre intends to remain always with Bally or its licensors.
Spectre for itself and its affiliates, employees and agents hereby assigns and
transfers all such rights to Bally, and agrees that it will promptly execute and
deliver any document requested by Bally to fully effect, perfect and evidence
such assignment to, or vesting of rights in, Bally.

 
 
7

--------------------------------------------------------------------------------

 
 

 
b)
Each party shall promptly notify the other of any and all confirmed or potential
infringement, imitation, misappropriation, illegal use or misuse by any person
of any Confidential Information or of any Intellectual Property Right in or
relating to intellectual property of that party which comes to its attention;
provided, however, that neither party will not take any legal action relating to
the protection of any Confidential Information or any such Intellectual Property
Rights without the prior written approval of the other party (which party may
grant or withhold in the exercise of its sole and absolute discretion); and
provided further that the other party shall use its best efforts to provide any
support or assistance or take other actions approved by infringed party to
protect and defend the infringed party’s Confidential Information and
Intellectual Property Rights in the Territory.



In the event of any infringement or other illegal use by a third-party of any
Confidential Information, Intellectual Property or the Enabling Technology,
Bally shall have the sole right, exercisable in its absolute and sole
discretion, to defend or prosecute any infringement or illegal use claim. All
fees, costs and expenses for such defense or prosecution shall be the burden of
Bally, and Bally shall retain any award for any such claim.
 

 
c)
During the term of this Agreement, each party may disclose Confidential
Information to the other solely to permit the other party to perform its
obligations under this Agreement. Each party shall refrain from using or
exploiting any Confidential Information for any purposes or activities other
than those specifically authorized by the other party in this Agreement. All
files, lists, records, documents, notes, drawings, specifications, equipment,
computer programs and other materials that incorporate or refer to all or a
portion of the Confidential Information shall remain the sole property of the
disclosing party. Such materials shall be promptly returned to the disclosing
party: (1) upon the disclosing party’s request or (2) upon termination of this
Agreement, whichever is earlier. Neither party shall disclose the Confidential
Information to any individual or entity not employed or controlled by or under
contract to the other party, and may only provide the Confidential Information
to such individuals or entities on a need-to-know basis and only if such
individuals or entities have agreed in writing to refrain from using or
disclosing the Confidential Information except as permitted hereunder pursuant
to a form of nondisclosure agreement approved in form and substance by the
disclosing party. A party may disclose Confidential Information to the extent
required by any statutory or regulatory provision or court order, provided that
prior to any such disclosure, that party shall provide the other with a proposed
draft of the disclosure, shall reasonably cooperate with the party in any
efforts to obtain protective orders or otherwise protect the confidentiality of
such Confidential Information, and shall make such disclosure only after
receiving that party's consent, which shall not be unreasonably withheld.

 
 
 
8

--------------------------------------------------------------------------------

 
 

 
d)
“Trademark” means any trade name, trademark, service mark, trade dress, logo or
other designation of source, origin, sponsorship, endorsement or certification
used, licensed or owned by Bally and any confusingly similar designation or
mark. Spectre agrees to use the Trademarks (as defined above) solely for the
purpose of identifying Bally as the source of the Bally Cabinets or of any
related services provided by Bally. All uses of any Trademark, whether on Bally
Cabinets, any advertising or promotional materials relating thereto, or
otherwise, shall be subject to Bally’s prior written approval. Spectre shall
market, promote and advertise the Bally Products and related services under the
Trademarks and Spectre’s trademark and under no other trademark, service mark,
logo, trade name, or other designation of source, origin, sponsorship,
endorsement or certification. Spectre's use of the Trademarks shall be in
accordance with applicable laws and any policies regarding advertising and
trademark usage supplied by Bally, as established and amended from time to time.
Spectre shall not register or attempt to file any trademark or similar
application with respect to any Trademark (or similar marks) of Bally with any
agency or association anywhere in the world, and shall, at the request of Bally,
assign or otherwise transfer the ownership and ancillary rights to such
applications to Bally or any person designated by Bally. Spectre agrees that the
Trademarks are and will remain the sole property of Bally, and agrees not to do
anything inconsistent with that ownership or to contest ownership of the
Trademarks. Spectre agrees always to identify the Trademarks as being the
property of Bally. Spectre agrees that all use of the Trademarks by Spectre or
its sublicensees or contractors will inure to the sole benefit of, and be on
behalf of, Bally.




 
e)
Each party agrees that it shall be required to obtain the written approval of
the other party prior to that party issuing any press releases, public
statement, or other publicly disclosed media information related to this
Agreement and the other party, including but not limited to any uses of the
other party’s Trademarks or other proprietary branding property in such media
releases. Each party shall provide the other with a copy of the proposed media
release(s) for review, as a condition of that party granting approval of the
proposed media release.

 

11.
INDEMNIFICATION; INSURANCE

 

(a)
Subject to the limitations set forth in this Agreement, Bally will defend, at
its own expense, any claim, suit or proceeding brought against Spectre to the
extent it is based upon a claim that the Licensed Technology infringes any
patent, trademark, copyright or trade secret of any third party. Spectre agrees
that it shall promptly notify Bally in writing of any such claim or action and
give Bally full information and assistance in connection therewith. Bally will
pay all damages, costs and expenses finally awarded from a court of competent
jurisdiction from which no appeal lies to third parties against Spectre in such
action or any settlement of such claims made by Bally. Bally shall have the
exclusive right to settle or compromise any such claim or action, subject to
Spectre’s consent which shall not be unreasonably withheld. If Spectre itself
settles or purports to settle any such claim or action, then, without limiting
Bally’s other rights or remedies, Bally shall have no obligations whatsoever
under this Section 11. If a Bally Product is, or in Bally's opinion might be,
held to infringe as set forth above, Bally may, at its option, replace or modify
such Bally Product so as to avoid infringement, in which event Spectre will
cease all further use or distribution of the replaced version of the Bally
Product, or procure the right for Spectre to continue to exploit the Bally
Product as provided herein.

 
 
9

--------------------------------------------------------------------------------

 
 
 

b)
Limitations. Bally will not have any liability for any claim of infringement
arising as a result of use of the Bally Products in combination with any items
not supplied by Bally, any modification of the Bally Products by Spectre or
third parties if the Bally Products would not have been infringing but for such
modifications, or the use of other than the most recent release of the Bally
Products provided by Bally to Spectre, if such claim would have been avoided by
the use of the most recent release.

 

c)
Entire Liability. The foregoing states the entire liability of Bally concerning
infringement or misappropriation of any Intellectual Property Right, including
without limitation any U.S. or other patent, trademark, copyright, or trade
secret.

 

d)
Spectre Indemnity. Spectre agrees to indemnify and hold Bally harmless from and
against any claims, damages, expenses or costs arising as a result of the use of
or otherwise in connection with the Bally Products or any distribution or other
exploitation of the foregoing by Spectre or any of its subdistributors, dealers
or other contractors or other exercise by any of the foregoing of any rights
under this Agreement; provided that the foregoing indemnity shall not apply to
any claims, damages, expenses or costs based solely on or arising solely as a
result claims of infringement that are subject to indemnification under Section
14(a).

 

12.
LIMITATION OF LIABILITY

 
(a) (i) In no event shall either party be liable for any incidental, special,
indirect, punitive, exemplary or consequential damages of whatever nature
arising out of or in connection with this Agreement, even if such party has been
notified of the possibility of such damages, and (ii) in no event shall Bally’s
liability arising out of or relating to this Agreement, whether arising under
contract, tort or any other theory of liability, exceed the amounts actually
paid by Spectre to Bally under this Agreement , and in no event shall Spectre’s
liability to Bally exceed the amounts contemplated to be paid by Spectre to
Bally under this Agreement.
 
(b) The parties acknowledge and agree that the provisions hereof that limit
liability, disclaim warranties or exclude consequential damages or other damages
or remedies are essential terms of this Agreement that are fundamental to the
parties' understanding regarding allocation of risk. Accordingly, such
provisions shall be severable and independent of any other provisions and shall
be fully enforced regardless of any breach or other occurrence hereunder.
Without limiting the generality of the foregoing, the parties agree that all
limitations of liability, disclaimers of warranties and exclusions of
consequential damages or other damages or remedies shall remain fully valid,
effective and enforceable in accordance with their respective terms, even under
circumstances that cause any exclusive remedy under this Agreement to fail of
its essential purpose.
 
 
10

--------------------------------------------------------------------------------

 
 
13.
COMPLIANCE WITH LAWS

 

a)
Compliance Program. Spectre acknowledges that Bally Technologies, Inc. (Bally's
parent company), as a company operating under privileged licenses in a highly
regulated industry, maintains the “Bally Technologies Compliance Program” as
part of a compliance program to protect and preserve the name, reputation,
integrity, and good will of Bally and its subsidiaries and affiliates through a
thorough review and determination of the integrity and fitness, both initially
and thereafter, of any person or company that performs work for those companies
or with which those companies are otherwise associated, and to monitor
compliance with the requirements established by gaming regulatory authorities in
various jurisdictions around the world (the "Compliance Committee"). Spectre
shall cooperate with the Compliance Committee as requested by Alliance or the
Committee and provide the Committee with such information as it may request. If
Bally, acting on the reasonable recommendation of the Compliance Committee,
withdraws its approval of this Agreement or Spectre for reasons reasonably
related to Spectre's suitability, then (1) this Agreement shall be void and
neither Party shall have any rights hereunder, with the exception of Spectre’s
applicable termination rights set forth in Section 9(c), and (2) to the extent
Bally does not honor and perform under an open purchase order from Spectre that
is contemplated herein, Bally shall return all sums provided by Spectre to Bally
pursuant to this Agreement. In addition, Spectre shall promptly provide Bally
with all information reasonably requested by the Compliance Committee of Bally
with respect to Spectre's (including Spectre's officers', directors' and
controlling shareholders') financial condition, litigation, indictments,
criminal proceedings, and the like, in which they are or may have been involved,
if any, in order for the Compliance Committee to determine that no such
information would disclose any fact which would jeopardize, in any manner, any
gaming licenses or permits held by Bally or its affiliates with any gaming
commission, board or similar regulatory agency.

 
14.
GENERAL PROVISIONS

 

a)
Notices. All notices hereunder shall be in writing and shall be deemed to have
been given or made when (i) delivered by hand; (ii) delivered by facsimile or
overnight delivery service; or (iii) delivered or mailed by registered or
certified mail, postage prepaid, addressed as follows, until notice of another
address and/or facsimile number shall have been received by the other Party.

 
If to Bally: 
Bally Gaming, Inc.
ATTN: General Counsel
6601 South Bermuda Road
Las Vegas, NV 89119
Telephone: (702) 896-7700
Facsimile No.: (702) 896-7990
 
 
11

--------------------------------------------------------------------------------

 
 
If to Spectre: 
Spectre Gaming, Inc.
Attn: Russell Mix and Kevin Greer
14200 23rd Avenue North
Minneapolis, MN 55447
Telephone: ( 763) 553-7601
Facsimile No.: ( 763) 559-1761



b)
Governing Law. This Agreement shall be construed and enforced in accordance with
the internal laws of the state of Nevada applicable to contracts entered into
and wholly performed in Nevada by residents thereof. Any action or proceeding
brought by either party against the other under or relating to this Agreement or
the Bally Products shall be brought in a state or federal court of competent
jurisdiction located in Nevada, and each party hereto hereby submits to the
personal jurisdiction of, and consents to venue in, such courts for purposes of
any such action or proceeding.

 

c)
Entire Agreement. This Agreement, including the Exhibits hereto, constitutes the
entire agreement between the parties relating to the subject matter hereof and
supersedes any prior or contemporaneous oral or written communication relating
to the subject matter hereof. No purported amendment to this Agreement shall be
valid or enforceable unless it is in writing and signed by an authorized
representative of each of the parties hereto.

 

d)
No Waiver. To the maximum extent permitted by applicable law, the failure of
either party to require performance of any provision hereof will not affect in
any way the right to require such performance at any time thereafter, nor will
the waiver by either party of a breach of any provision of this Agreement be
construed as a waiver of any future breach, nor will any waiver be deemed
effective unless it is in a writing signed by the party charged therewith.

 

e)
Severability. If any term, covenant or condition of this Agreement is held to be
invalid or unenforceable for any reason, the remainder of this Agreement will
continue in full force and effect as if this Agreement has been executed without
the invalidated provision. In addition, the parties agree to substitute for the
invalidated provision a valid provision that most closely approximates the
intent and economic effect of the invalidated provision.

 

f)
Assignment. Neither party shall transfer this Agreement or any of its rights,
obligations or duties of performance hereunder by assignment, sublicense,
delegation or any other means, without the prior written consent of the other
party.

 

g)
Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original and all of which, taken together, shall
constitute one and the same instrument. Any such counterpart may be executed by
facsimile signature with only verbal confirmation, and when so executed and
delivered shall be deemed an original and such counterpart(s) together shall
constitute only one original.

 
 
12

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties to this Agreement have executed this Agreement
as of the date first set forth above.
 
 
Bally : Bally Gaming Inc.
 
by: ___________________________
 
name:      
 
title:      
 
Spectre: Spectre Gaming, Inc.
 
by: ___________________________ 
 
Name:      
 
Title:



 
13

--------------------------------------------------------------------------------

 

EXHIBIT A






These are the patents licensed to Spectre for the limited use as described in
this Agreement for the production and distribution of Redemption Games. Spectre
shall have no rights to any software or other tangible media incorporating the
technology and Intellectual Property encompassed under these patents.


Licensed Patents (existing claims under these patent numbers only)


Patent Title: Prize Redemption System For Games
Patent Number: 5,816,918


Patent Title: Skill-Based Prize Games For Wide-Area Networks
Patent Number: 6,007,426


Patent Title: Prize Redemption System For Games
Patent Number: 6,015,344


Patent Title: Graphical User Interface For Providing Games and Prize Redemption
Capabilities
Patent Number: 6,306,035
 
 
14

--------------------------------------------------------------------------------

 

EXHIBIT B
Licensed Cashless Gaming Systems and Games





 
a.
Each gaming system obtained hereunder with cashless capability (a “Licensed
Cashless Gaming System”) is provided under a limited license to one or more of
the following U.S. Patent Nos. 5,290,033; 5,265,874; 6,048,269; 5,429,361;
5,470,079; 6,729,957; 6,729,958 and 6,736,725. Any use of a Licensed Cashless
Gaming System constitutes the acknowledgement of and agreement to the following
“Limited License”:

 

 
i.
Licensed Cashless Gaming System License Rights. Licensed Cashless Gaming Systems
are licensed solely for use to facilitate the cashless aspects of gaming
machines that are separately licensed under these patents (“Licensed Gaming
Machines”). The use of a Licensed Cashless Gaming System to facilitate cashless
transactions by an unlicensed gaming machine is an unlicensed use.

 

 
ii.
Other License Limitations. Each Limited License is expressly limited to the
original Licensed Cashless Gaming System (i.e., one serial number per license).
A license may not be transferred from one gaming system to another. Any
unauthorized transfer voids this license.

 

 
iii.
Transferred Cashless Gaming Machines. Any Cashless Gaming Machine (other than a
Bally Licensed Cashless Gaming Machine or an IGT Licensed Cashless Gaming
Machine) transferred to Spectre from an Affiliated Property must have a transfer
authorization certificate issued by IGT before such Cashless Gaming Machine can
be considered a Licensed Cashless Gaming Machine and connected to a Licensed
Cashless Gaming System; without such transfer authorization certificate such
Cashless Gaming Machines shall be deemed an unlicensed Cashless Gaming Machine.
Any Cashless Gaming Machine (other than a Bally Licensed Cashless Gaming Machine
or an IGT Licensed Cashless Gaming Machine) acquired by Spectre from a
non-Affiliated Property shall be deemed an unlicensed Cashless Gaming Machine,
even if such Cashless Gaming Machine was previously licensed because such
license is not transferable between non-Affiliated Properties. For purposes of
this Limited License, Affiliated Properties are properties with a common owner
who has a majority interest in both properties.

 
 
15

--------------------------------------------------------------------------------

 
 

 
b.
Each gaming machine obtained hereunder with cashless capability (a “Licensed
Cashless Gaming Machine”) is provided under a limited license to one or more of
the following U.S. Patent Nos. 5,290,033; 5,265,874; 6,048,269; 5,429,361;
5,470,079; 6,729,957; 6,729,958; and 6,736,725. Any use of a Licensed Cashless
Gaming Machine constitutes the acknowledgement of and agreement to the following
“Limited License”:

 

 
i.
Licensed Cashless Gaming Machine License Rights. Licensed Cashless Gaming
Machines are licensed for use solely in connection with a cashless gaming system
that is separately licensed under these patents (a “Licensed Cashless Gaming
System”). The use of a Licensed Cashless Gaming Machine with an unlicensed
gaming system that has cashless capability is an unlicensed use.

 

 
ii.
Other License Limitations. Each Limited License is expressly limited to the
original Licensed Cashless Gaming Machine (i.e., one serial number per license).
A license may not be transferred from one gaming machine to another. Any
unauthorized transfer voids this license.



 
 
16

--------------------------------------------------------------------------------

 